Exhibit 4.9 BENEFICIAL OWNER ELECTION FORM INSTRUCTIONS The undersigned acknowledge(s) receipt of your letter and the enclosed materials referred to therein relating to the offering of 9% Convertible Subordinated Debentures due [MATURITY DATE] (the “Debentures “) of Community West Bancshares (“Community West”). This will instruct you whether to exercise your Right to purchase Debentures distributed with respect to the shares of Common Stock held by you for the account of the undersigned, pursuant to the terms and subject to the conditions set forth in the Prospectus. ¨ Please DO exercise the Right for Debentures as set forth below. ¨ Please DO NOT exercise the Right for Debentures. Principal Amount of Debentures Subscribed For * Payment ** Basic Subscription Privilege with Rounding-Up Privilege $ Over-Subscription Privilege $ Total Payment Required $ * Must be in denominations of $1,000 or integral multiples thereof **100% of principal amount ¨ Payment in the following amount is enclosed: $. ¨ Please deduct payment of $ from the following account maintained by you as follows: Account No. Type of Account Date: IF DEBENTURES ARE TO BE HELD IN JOINT OWNERSHIP, ALL JOINT OWNERS SHOULD SIGN THIS CERTIFICATE Name of Shareholder (please print or type) Signature Name of Shareholder (please print or type) Signature
